 Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 1 of 12 PageID #: 66



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

TAMARA O'REILLY,                              )
                                              )
               Plaintiff,                     )
                                              )       No. 4:18-CV-1283-RLW
V.                                            )
                                              )
DAUGHERTY SYSTEMS, INC.,                      )
                                              )
               Defendant.                     )

                CONFIDENTIAL INFORMATION PROTECTIVE ORDER

       It is hereby ordered, for good cause shown, that:

       1.      The Parties acknowledge that during the course of this litigation ("Litigation"),

Plaintiff Tamara O'Reilly ("Plaintiff') and Defendant Daugherty Systems, Inc. ("Defendant")

(Plaintiff and Defendant herein collectively referred to as the "Parties") may or will disclose or

produce certain information and documents such as, but not limited to, confidential business,

financial, employment, and/or personal information, the unprotected disclosure of which would

have an adverse and detrimental impact on the legitimate interests of the disclosing party. The

Parties agree that entry of a Confidential Information Protective Order pursuant to Fed. R. Civ.

P. 26(c) is necessary to prevent unauthorized disclosure and to direct the use of this confidential

information during the course of this Litigation.

       2.      A party disclosing any information which the party reasonably believes to be

confidential, and is not otherwise publicly available, may designate it as "Confidential"

(hereinafter "Confidential Information"). Designation of the Confidential Information shall be

made by placing or affixing on the document, in a manner which will not interfere with its

legibility, the word "Confidential".      Alternatively, a party disclosing especially sensitive

information including, but not limited to, Defendant's revenue or profits, the profitability (real or
 Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 2 of 12 PageID #: 67



projected) of any of Defendant's branches, bi-weekly reports detailing the financial results and

metrics of any of Defendant's branches, (except as otherwise publicly available) or

compensation information (including but not limited to base and incentive compensation

information) related to employees or applicants for employment, may designate it as

"Confidential - Attorneys' Eyes Only" (hereinafter "Attorneys' Eyes-Only Information").

Designation of the Attorneys' Eyes-Only Information shall be made by placing or affixing on the

document, in a manner which will not interfere with its legibility, the words "Confidential

Attorneys' Eyes Only". Nothing herein should be construed to presume that the Parties consent

to or otherwise waive their objections to disclosing or producing any sensitive financial,

compensation and/or other information or documents in this Litigation - all objections to any

such disclosure or production are expressly reserved.

       The Parties also anticipate that discovery in this litigation may involve the production of

customer or client information that is not otherwise publicly available. The Parties acknowledge

that such information may be especially sensitive. Accordingly, prior to the production of such

information, Defendant may initiate a dialogue with Plaintiffs counsel regarding the production

of the documents in an effort to determine whether the Parties can agree that such documents or

information should be designated as "Attorneys' Eyes Only." If no agreement can be reached,

then the matter shall, if necessary, be brought to the Court's attention.

       3.      Confidential Information and Attorneys' Eyes-Only Information shall be used and

disclosed solely for legitimate purposes of this Litigation, in conjunction with motions, hearings,

depositions, or witness preparation, and preparation for any other proceeding connected with this

Litigation. Such use shall be subject to the restrictions of this Order. Confidential Information

and Attorneys' Eyes-Only Information shall not be used or disclosed in any proceedings other
 Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 3 of 12 PageID #: 68



than this Litigation or to further or disrupt the personal or business interests of any person (other

than the preparation and prosecution of claims and defenses in this Litigation).          Under no

circumstance will any party or the representative(s) of any party to this Litigation provide or

disclose any Confidential Information or Attorneys' Eyes-Only Information that has been

provided, produced, or obtained during this litigation except as otherwise expressly allowed

under the terms of this Order.

       4.      Confidential Information may be published, circulated, disclosed, delivered, or

made available only to those persons identified in Paragraph 5 of this Order and to no one else,

except as specifically provided herein. If any person is shown documents protected by this

Order, that person shall be advised of this Order and its meaning and purpose and shall be

provided a copy. Additionally, any person identified in subparts b and c of Paragraphs 5 below,

to whom confidential information or documents may permissibly be disclosed under this Order,

shall execute the form attached as Exhibit "A" to this Order ("Acknowledgement and Agreement

to Terms of Confidential Information Protective Order"), confirming their agreement to be

bound by the terms and provisions of this Order.

       5.      Documents, discovery responses, deposition transcripts and materials designated

as Confidential Information and stamped "Confidential" and the information contained therein

may be disclosed only as follows:

               a.      Confidential Information may be disclosed to the Court, the parties, their

attorneys, and to members of the paralegal, secretarial or clerical staff (including shorthand or

court reporters) assisting such counsel and other attorneys employed by or consulting with the

attorneys of record for purposes of this Litigation, and other employees and/or consultants of
 Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 4 of 12 PageID #: 69



such attorneys to whom it is reasonably necessary that Confidential Information be shown for

purposes of this Litigation;

               b.      Counsel may disclose Confidential Information to expert witnesses who

have been disclosed in accordance with Fed. R. Civ. P. 26(a)(2).            Before any confidential

information or document is disclosed to them, such experts shall (1) be provided a copy of this

Order and agree to be bound by its terms and provisions, (2) execute the form attached as Exhibit

"A" to this Order, (3) agree to destroy all Confidential Information and any notes made

therefrom at the conclusion of this Litigation, and (4) certify in writing to counsel of record that

such destruction has taken place;

               c.      Confidential Information may be disclosed to any person, including the

Parties and their representatives, who is testifying (or who is preparing to testify) in a deposition,

hearing, trial, or other proceeding in this Litigation, and any court reporter or videographer

recording such testimony, provided that counsel disclosing the Confidential Information has a

good faith basis for believing that those specific materials may be relevant to the person's

testimony or knowledge. Any such person to whom Confidential Information is disclosed shall

be advised of this Order and its meaning and purpose, shall be provided a copy this Order, and

further shall execute the form attached as Exhibit "A" to this Order, confirming their agreement

to be bound by the terms and provisions of this Order;

               d.      Confidential Information may be disclosed to any person who a party's

counsel reasonably believes has personal knowledge directly relevant to the claims and/or

defenses in this litigation, but only to the extent such Confidential Information directly relates to

the person's personal knowledge relevant to this litigation.           Any such person to whom

Confidential Information is disclosed shall be advised of this Order and its meaning and purpose,
 Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 5 of 12 PageID #: 70



shall be provided a copy this Order, and further shall execute the form attached as Exhibit "A" to

this Order, confirming their agreement to be bound by the terms and provisions of this Order;

and

                e.      Pursuant to Court Order.

        6.      Attorneys' Eyes-Only Information may be published, circulated, disclosed,

delivered, or made available only to those persons identified in Paragraph 7 of this Order and to

no one else, except as specifically provided herein. If any person is shown documents protected

by this Order, that person shall be advised of this Order and its meaning and purpose, shall be

provided a copy this Order, and further shall execute the form attached as Exhibit "A" to this

Order, confirming their agreement to be bound by the terms and provisions of this Order.

        7.     Documents, discovery responses, deposition transcripts and materials designated

as Attorneys' Eyes-Only Information and stamped "Confidential Attorneys' Eyes Only" and the

information contained therein may be disclosed only as follows:

               a.      Information designated Attorneys' Eyes Only Information by a party may

be disclosed to the Court, outside counsel for the parties, and to members of the paralegal,

secretarial or clerical staff (including shorthand or court reporters) assisting such outside counsel

to whom it is reasonably necessary that the Attorneys' Eyes Only Information be shown for

purposes of this Litigation, but only under the circumstances described by this Order may it be

disclosed to any of the other parties to this Litigation;

               b.      Counsel may disclose Attorneys' Eyes-Only Information to any expert

witnesses who have been disclosed in accordance with Fed. R. Civ. P. 26(a)(2) and whose

testimony relates to the information contained in the documents marked as Attorneys' Eyes

Only. Before any Attorneys' Eyes Only Information or document is disclosed to them, such
 Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 6 of 12 PageID #: 71



experts shall (1) be provided a copy of this Order and agree to be bound by its terms and

provisions, (2) shall execute the form attached as Exhibit "A" to this Order, (3) shall destroy all

Attorneys' Eyes Only Information and any notes made therefrom at the conclusion of this

Litigation and (4) certify in writing to counsel of record that such destruction has taken place;

                  c.     Attorneys' Eyes Only Information may be disclosed to any person,

including the Parties and their representatives, who is testifying in a deposition, hearing, trial or

other proceeding in this Litigation, and any court reporter or videographer recording such

testimony, during such testimony in the presence of outside counsel for Plaintiff and Defendant,

provided that counsel disclosing the Attorneys' Eyes Only Information (a) has a good faith basis

for believing that those specific materials may be relevant to the person's testimony or

knowledge, and (b) provides advance notice of no less than three (3) business days to all other

counsel and an opportunity to remove from the proceeding all persons not authorized to receive

the Attorneys' Eyes Only Information (including Plaintiff) while the Attorneys' Eyes Only

Information is visible or discussed;

                  d.     Except as provided in subpart b of this paragraph, outside counsel for the

Parties and others with permitted access to the Attorneys' Eyes-Only Information shall not

disclose it to any person or use it for any purpose except the prosecution or defense of this

Litigation; and

                  e.     Pursuant to Court Order.

       8.         Nothing in the provisions of Paragraph 7 of this Order shall be construed to bar or

otherwise restrict outside counsel for a party from rendering advice to that party with respect to

this Litigation and, in the course thereof, from relying upon outside counsel's examination of

Attorneys' Eyes Only Information, provided that no disclosure of the substance of any
 Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 7 of 12 PageID #: 72



Attorneys' Eyes Only Information shall be made except to persons permitted access as provided

in this Order.

        9.       Persons having knowledge of Confidential Information or Attorneys' Eyes Only

Information by virtue of their participation in the conduct of this Litigation shall not disclose

such Confidential Information or Attorneys' Eyes Only Information, its contents or any portion

or summary thereof to any person or persons except in accordance with this Protective Order

and/or any other Court Order; however, nothing herein will prevent any party from using any

such Confidential Information or Attorneys' Eyes Only Information in connection with the

deposition(s) of any party or anyone who has seen or been properly provided with or who

prepared such Confidential Information or Attorneys' Eyes Only Information, subject to the

notice requirements set forth in paragraph 7(c) above.     The Parties further agree that Plaintiff

shall not disclose any Confidential Information, including Attorneys' Eyes Only Information, to

anyone and that Plaintiff shall execute the form attached as Exhibit "A" to this Order promptly

upon the Parties' agreement to the terms of this Confidential Information Protective Order, a

copy of which shall be furnished to counsel for Defendant immediately thereafter.

        10.      When any Confidential Information or Attorneys' Eyes Only Information 1s

incorporated in a transcript of a deposition, hearing, or trial, the attorney for the Party claiming

confidentiality shall arrange with the court reporter or presiding officer attending such deposition

to bind the confidential portion of such transcript separately and label such portion of such

transcript separately and label such portion as "CONFIDENTIAL PURSUANT TO COURT

ORDER" or "CONFIDENTIAL ATTORNEYS' EYES ONLY PURSUANT TO COURT

ORDER", as applicable, within ten (10) days of such deposition, hearing or trial.
 Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 8 of 12 PageID #: 73



        11.    In the event that a highly sensitive document is mistakenly produced without the

proper "Confidential Information" or "Confidential Attorneys' Eyes Only" designation, the

producing party may notify the receiving party in writing of the improper or overlooked

designation and request that it be modified to reflect the proper designation. The receiving party

shall promptly modify the document's designation to reflect the producing party's request.

       12.     An "Inadvertently Produced Document" is a document produced to a party that

could have been withheld, in whole or in part, based on a legitimate claim of attorney-client

privilege, work-product privilege, or other applicable privilege.

       13.     Inclusion of any Inadvertently Produced Document in a production shall not result

in the wavier of any privilege or protected associated with such document, nor result in a subject

matter waiver of any kind.

       14.     A producing party may demand the return of any Inadvertently Produced

Document, which demand shall be made to the receiving party's counsel in writing and shall

contain information sufficient to identify the Inadvertently Produced Document. Within five (5)

business days of the demand for the Inadvertently Produced Document, the producing party shall

provide the receiving party with a privilege log for such document that is consistent with the

requirements of the Federal Rules of Civil Procedure, setting forth the basis for the claim of

privilege for the Inadvertently Produced Document.         In the event that any portion of the

Inadvertently Produced Document does not contain privilege information, the producing party

shall also provide a redacted copy of the Inadvertently Produced Document that omits the

information that the producing party believes is subject to a claim of privilege.

       15.     Upon receipt of a written demand for return of an Inadvertently Produced

Document, the receiving party shall immediately return the Inadvertently Produced Document
 Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 9 of 12 PageID #: 74



(and any copies thereof) to the producing party and shall immediately delete all electronic

versions of the document.

         16.   The receiving party may object to the prod4cing party's designation of an

Inadvertently Produced Document by providing written notice of such objection within five (5)

business days of its receipt of a written demand for the return of an Inadvertently Produced

Document. Any such objection shall be resolved by the Court after an in camera review of the

Inadvertently Produced Document. Pending resolution of the matter by the Court, the parties

shall not use any documents that are claimed to be Inadvertently Produced Documents in this

litigation.

        17.    Nothing in this Confidential Information Protective Order shall serve to limit or

restrict the admission of any Confidential Information or Attorneys' Eyes-Only Information at

any hearing or trial in this matter. The use of such information as evidence at any hearing or trial

in this matter shall be subject to such Order of the Court as may, at that time, be reasonably

necessary to preserve the confidentiality of the information involved.

        18.    Nothing in this Confidential Information Protective Order shall serve to limit or

restrict the use of any documents or information that a party obtains or possesses prior to this

Litigation and/or from sources outside of this Litigation discovery process, unless such

documents or information are subject to another applicable agreement restricting its

confidentiality or use. In such a situation, the use of documents or information shall continue to

be governed by the applicable agreement.

        19.    The Parties may agree, in writing, to amend the provisions of this Confidential

Information Protective Order, including to modify the scope of information or documents that

may be subject to Confidential or Attorneys' Eyes-Only protection. The Parties are also directed
Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 10 of 12 PageID #: 75



to confer, if necessary, in order to address and try to resolve any problems relating to

implementation of this Stipulated Confidential Information Protective Order. Nothing in this

Stipulated Confidential Information Protective Order shall prevent any party from requesting

modifications as may be necessary to help avoid unnecessary expense or any practical problems

that may arise.

       20.        Any materials containing Confidential Information or Attorneys' Eyes-Only

Information used in connection with any motion, hearing or deposition in the action shall be filed

under seal or submitted to the Court for in camera inspection and shall be made available only to

the Court and to persons authorized by the terms of this Order to have access thereto. Any such

motion, deposition and/or transcript of any hearing will also remain confidential to the extent any

Confidential Information or Attorneys' Eyes-Only Information is used or referenced.           Any

document or thing containing or embodying Confidential Information or Attorneys' Eyes-Only

Information that is to be filed in this action shall be filed in sealed envelopes or other sealed

containers which shall bear the caption of the case, shall identify the contents for docketing

purposes and shall bear a statement substantially in the form:

                  CONFIDENTIAL - FILED UNDER PROTECTIVE ORDER. This

                  envelope is not to be opened nor the contents thereof displayed or

                  revealed except by order of the Court or by agreement of the Parties.

       21.        Within thirty (30) days of the entry of a final order concluding this judicial

proceeding, and any appeal(s) thereof, all Confidential Information, Attorneys' Eyes-Only

Information and any copies shall be returned to each party's counsel upon written request.
Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 11 of 12 PageID #: 76



         22.    The Court shall retain jurisdiction over the parties and their counsel at the

Conclusion of this case as necessary to ensure enforcement of this Stipulated Confidential

Information Protective Order.

         23.    This Order shall be binding upon the parties hereto, their successors,

representatives, and assigns, as well as all counsel for the Parties hereto and their paralegals and

office employees.

         24.    This Order governs the handling of any confidential information already produced

or to be produced in this matter.

         25.    Material designated as Confidential Information or Attorneys' Eyes-Only

Information, and which is subject to dispute as to whether it is confidential shall, until further

order of the Court, be treated as confidential in accordance with the provisions of this Protective

Order.

         For good cause shown, the Court enters the above Stipulated Confidential Information

Protective Order.
                            lh
                        !k1_ day of ¢
                                               T

IT IS ORDERED this                                         2019.



                                                   ~ul-~
                                                     Honorable Judge Ronnie L. White
Case: 4:18-cv-01283-SRC Doc. #: 15 Filed: 04/16/19 Page: 12 of 12 PageID #: 77



Exhibit A


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

TAMARA O'REILLY,                            )
                                            )
              Plaintiff,                    )
                                            )      No. 4:18-CV-1283-RLW
v.                                          )
                                            )
DAUGHERTY SYSTEMS, INC.,                    )
                                            )
              Defendant.                    )


              ACKNOWLEDGEMENT AND AGREEMENT TO TERMS OF
               CONFIDENTIAL INFORMATION PROTECTIVE ORDER

        I have been informed about and provided a copy of the Confidential Information
Protective Order (hereinafter, "Order") that has been entered by the Court in the above
Litigation. I acknowledge, understand and agree to abide by the terms of that Order, which
generally protect and restrict use and potential disclosure of confidential business, financial,
employment, and/or personal information and documents (hereinafter, "Confidential
Information").

        I specifically acknowledge, understand and agree that I am prohibited from disclosing or
sharing Confidential Information that may be disclosed to me under the terms of the Order. I
further acknowledge, understand and agree that I may be required to destroy all Confidential
Information documents shared or disclosed to me and any notes made therefrom, and to certify in
writing to counsel of record that such destruction has taken place.



                                            Name


                                            Signature


                                            Date
